Citation Nr: 1441580	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Regional Office RO
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for a skin disability other than scalp folliculitis and chloracne, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 until November 1970, including a tour of duty in the Republic of Vietnam from November 1969 until November 1970.  

This appeal to the Board of Veterans' Appeals (BVA or Board) arose from an August 2008 rating decision of the RO in San Diego, California.

During the pendency of the appeal, the RO granted service connection for scalp folliculitis in an October 2011 rating decision.  The record, however, contains several other diagnoses concerning the skin and the Veteran's main contention is that he has chloracne as a result of his exposure to herbicides.  Consistent with the foregoing, the Board has recharacterized the appeal as now encompassing both matters set forth on the title page.  

In an August 2013 decision, the Board reopened the previously denied claim for service connection for skin disability, and remanded the claim for service connection, on the merits, for further development.  

This claim has been processed using the paperless, electronic Veterans Benefit Management System (VBMS).  

The Board's decision on the claim for service connection for chloracne is set forth below.  The matter of service connection for skin disability other than chloracne is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.






FINDING OF FACT

The Veteran was exposed to herbicide agents while serving in the Republic of Vietnam, and he has chloracne which appears to have developed to a compensable level within one year of such exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for chloracne are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In light of the favorable decision to grant service connection for chloracne (as explained below), the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished, and that no further discussion in this regard is necessary.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that his chloracne is due to herbicide exposure in the Republic of Vietnam.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).
For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

Turning to the evidence of record, the Veteran has a current diagnosis of chloracne, as evidenced, most recently, in the report of the November 2013 VA examination.  

Additionally, the Veteran's DD-214 and personnel records show that the Veteran had in-country service in the Republic of Vietnam from November 1969 until November 1970.  As he served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides during such service.   

However, again, in order for service connection to be presumed under 38 C.F.R. § 3.309(e) as etiologically related to the Veteran's herbicide exposure, chloracne must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii). 

Under the rating criteria for chloracne, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  38 C.F.R. § 4.119 (2013), Diagnostic Code 7829. 

The Board notes that the Veteran has consistently reported that he first experienced symptoms around February 1971, less than a year after his herbicide exposure.  See December 1993 VA examination; March 1996 Board hearing transcript; see also November 2009 VA treatment record.  Specifically, during  a March 1996 Board hearing-conducted in connection with a prior appeal-the Veteran testified that in February 1971 he had a cyst on his thigh.  He reported that he "had to use some pressure and burst it to drain the fluid out of it."  The Veteran also reported that the cyst was about the size of a quarter.  The Board notes that the Veteran is competent to report these symptoms and the date of their onset and duration.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Notably, the Veteran's assertions are not contradicted by any other evidence of record, and the Board finds no reason to question the veracity of his assertions in this regard.  Additionally, his ongoing complaints were eventually diagnosed as chloracne by VA health care professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board finds the Veteran competent, credible and probative in his report of symptoms beginning in 1971.  

The Board acknowledges that the November 2013 VA examiner determined that, given the current documentation, she could not say whether or not the Veteran's chloracne manifested by November 1971 without medical documentation from 1971.  She noted that it would be purely speculative.  The examiner also noted that medical documentation documents the Veteran stating that chloracne started at different times, either February 1971 versus the 1980s.  The Board notes that a review of the record reveals that the Veteran reported an onset of other disabilities in the 1980s and reported in February 2009 that he had been seeking a diagnosis of chloracne since the 1980s.  However, contrary to the VA examiner's statement, the Board does not find that the Veteran reported an onset of chloracne symptoms in the 1980s.  As the Board finds that the VA examiner failed to address the Veteran's competent and credible statements of the onset of his symptoms in 1971 (see Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service")), the Board assigns no probative weight to the November VA examiner's comments with respect to the matter of entitlement to service connection for chloracne.  

The Board thus finds that there is competent, credible, and probative evidence which appears to indicate that the Veteran began experiencing deep acne affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck, within one year of his exposure to herbicides.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts noted above, and resolving any doubt in the Veteran's favor, the Board finds that the criteria for service connection for chloracne are met.


ORDER

Service connection for chloracne is granted.  


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim remaining on appeal is warranted.  

In addition to chloracne, the November 2013 VA examiner diagnosed cystic acne, folliculitis, and dermatosis papulosa nigra.  The examiner also provided etiology opinions for each.  The Board notes that service connection has already been granted for scalp folliculitis and-via this decision-chloracne.  The Board further notes that the January 2014 supplemental statement of the case includes a detailed discussion of the matter of service connection for chloracne, but fails to explicitly address the matter of entitlement to service connection for diagnosed skin disability other than those for which service connection has been granted.  As such, and to avoid any prejudice the Veteran (see Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993)), a remand of the issue of service connection for a skin disability other than scalp folliculitis and chloracne, for initial AOJ adjudication, is warranted.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Adjudicate the issue of entitlement to service connection for a skin disability other than scalp folliculitis and chloracne, to include as a result of exposure to herbicides, in light of all pertinent evidence and legal authority.

2. If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford the Veteran the appropriate time period for response before the claims file is returned to the Board.

3. To help avoid future remand, ensure that the  requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


